Citation Nr: 0410662	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  94-15 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for 
schizophrenia/schizoaffective disorder, currently evaluated as 50 
percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to a service connected disability. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to February 1968.  
this appeal originally came before the Board of Veterans' Appeals 
(Board) from June 1992 and subsequent rating decisions of the 
Department of Veterans Affairs (VA), Chicago, Illinois, regional 
office (RO).

In March 2004, the veteran was informed by letter that the 
attorney acting as his representative was no longer authorized to 
represent VA claimants.  He was given an opportunity to appoint a 
different representative.  The letter informed the veteran that if 
no response was received from him within 30 days the Board would 
assume that he wished to represent himself.  As no response was 
received by the Board in that period, the Board is proceeding on 
the basis that the veteran is representing himself.

This case is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

In May 2002, the Board undertook additional development of the 
veteran's claims pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
Pursuant to that development, additional VA treatment records of 
the veteran were obtained.  

Since undertaking the additional development, the United States 
Court of Appeals for the Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2) (which allowed the Board to undertake the action 
necessary for a proper appellate decision) because, in conjunction 
with the amended rule codified at 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to remand 
the case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's waiver.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  

Consequently, the Board no longer has the authority to decide 
claims based on the new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her right 
to have the new evidence initially considered by the RO.  No such 
waiver is of record in this case.  The result is that the RO must 
review the evidence developed by the Board and adjudicate the 
claim considering the newly obtained evidence, as well as evidence 
previously of record.  

Additionally, the Board determined that Social Security 
Administration (SSA) records of the veteran should be obtained, 
and he should be scheduled for a VA psychiatric examination.  This 
development should be accomplished.

Finally, the Board notes that a significant change in the law 
occurred during the pendency of this appeal when, on November 9, 
2000, the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim (inapplicable 
here), redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  VA 
has a duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA also 
has a duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

Accordingly, the case must be remanded to the RO for the following 
action:

1.  The RO must review the claims file and ensure that all 
notification and development action required by the VCAA is 
completed.  The RO should ensure that the notification 
requirements and development procedures contained in the VCAA are 
fully complied with and satisfied.  In particular, the RO should 
specifically inform the veteran of the type of evidence required 
from him and what evidence VA will obtain (with assistance from 
him) in order to substantiate his claims.  The veteran should also 
be informed that the RO will assist him in obtaining identified 
evidence, should he require such assistance.  

2.  The RO should request the following records concerning the 
veteran from the Social Security Administration:  any decision 
regarding a disability determination, and copies of all medical 
records considered in such a determination.  

3.  The RO should schedule the veteran for an examination by a VA 
psychiatrist to identify all disabling symptomatology attributable 
to the service-connected schizophrenia/schizoaffective disorder as 
opposed to substance abuse/dependence, and to ascertain the extent 
to which schizophrenia/schizoaffective disorder impacts the 
veteran's employability.  Before evaluating the veteran, the 
examiner must review the claims folder, and a notation to the 
effect that this review took place should be included in any 
examination report provided.  In particular, the examiner is 
requested to review the most recent treatment reports, the 
February 1997 reconciliation of diagnosis, and the September 1997 
VA examination report.  In the course of the examination, all 
tests and psychological studies, as deemed indicated by the 
examiner, should be conducted.  Furthermore, the examiner should 
comment on the extent to which the veteran's 
schizophrenia/schizoaffective disorder affects his employability, 
and he or she should assign a numerical code on the Global 
Assessment of Functioning Scale (GAF Scale), provided in the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition (DSM-IV).  The examination 
report should also reflect review of all pertinent material in the 
claims folder, and include the complete rationale for all opinions 
expressed.

4.  After the above requested actions have been completed, the RO 
should review the veteran's claims for an increased evaluation for 
his service connected psychiatric disorder as well as for a total 
disability rating based on individual unemployability.  If any 
benefit sought on appeal remains denied, a supplemental statement 
of the case should be furnished to the veteran, and he should be 
afforded the appropriate period of time to respond.  Thereafter, 
the case should be returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  38 
C.F.R. § 3.655 (2003).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 



Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





